DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 10 recites the limitation "the control block".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo et al. (Pub 20170177396) (hereafter Palermo) in view of Goggin et al. (Pub 20110179414) (hereafter Goggin).

As per claim 1, Palermo teaches:
A computer program product for managing operating systems of a computer to organize communications channels associated with virtual functions comprising: 
a digital storage device; and 
a hypervisor program stored on the digital storage device in computer readable form, the hypervisor program being operable upon execution by the computer to organize a first coupling channel according to a first channel path identifier bound to designated communications over a first virtual function of a single root input and output virtualization (SR-IVO) adaptor allocated according to first virtual function resources that support the first coupling channel, ([Paragraph 1], Virtual switch and virtual bridge implementations vary (e.g., software hypervisor implementations, hardware as a virtual embedded switch in a NIC as well as virtual switch acceleration in a NIC to assist the software switch or bridge). VMs are connected to virtual switches using a virtual NIC (vNIC) implemented in either hypervisor software or provided by hardware in physical NICs.  [Paragraph 22], FIG. 1 illustrates a comparison between a conventional VM-to-VM communication path, and the reduced latency facilitated by one embodiment of a platform architecture 100…  [Paragraph 35], FPGA 304 uses information/handle from the descriptor to determine which VM or VNF/VNFC to target. FPGA 304 retrieves a receive descriptor from the target VM/VNF/VNFC to identify memory to accept the packet. FPGA 304 assembles source address+VM, target address+VM, and size information for data movement.   [Paragraph 2], Network Interface controllers that provide hardware virtualization of network interfaces mostly use single root I/O (Input/Output) virtualization ( SR-IOV) technology to provide multiple logical network interfaces to share one physical network interface (NIC) card. A physical function (PF) driver running in the host OS is used to configure the NIC hardware.  [Paragraph 3], Network traffic is kept separate using an I/O memory management unit (IOMMU) to direct different data streams to and from VFs that are ultimately tied to different VMs. SR-IOV therefore enables traffic to bypass switches 
the hypervisor program further operable upon execution by the computer to enable access by a first guest operating system to the first coupling channel and upon receipt of a teardown command associated with the first coupling channel to initiate a reset of the first virtual function that deallocates the first virtual function resources associated the first virtual function. ([Paragraph 1], Virtual switch and virtual bridge implementations vary (e.g., software hypervisor implementations, hardware as a virtual embedded switch in a NIC as well as virtual switch acceleration in a NIC to assist the software switch or bridge). VMs are connected to virtual switches using a virtual NIC (vNIC) implemented in either hypervisor software or provided by hardware in physical NICs.  [Paragraph 31], The FPGA DMA engine provides a fast-path VM-to-VM communication path enabled by DMA operations between memory assigned to VMs resident on a platform avoiding the overhead of vSwitch software data plane or network stack, as illustrated above in FIG. 1.  [Paragraph 28], Inter-VNFM communication infrastructure, and include a Setup /Teardown block 240…  [Paragraph 29], VNFM 220 manages the deployments and inter-connections between the VNFCs comprising a VNF, and hence, will deliver the platform capabilities implemented by the embodiment from NFVI 202 to VIM 222 and to VNFM 220. VNFM 220 instructs VIM 222 to setup (or teardown) the instantiation facilities for implementing chain acceleration via Setup /Teardown block 240. VIM 222 will trigger this (via trigger block 242) into the appropriate NFVI platforms 224 which have previously securely instantiated the VNFs/VNFCs. NFVI 204 will use various 
However, Palermo does not explicitly disclose reset of the first virtual function that deallocates the first virtual function resources.
Goggin teaches reset of the first virtual function that deallocates the first virtual function resources. ([Paragraph 32], A physical function, such as PF 222 in this example that is associated with a virtual function 228 is responsible for allocating, resetting, and de-allocating that virtual function and the PCI resources required by that virtual function. In general, a VF can either be accessed via a virtualization intermediary or bypass the virtualization intermediary to be directly accessed by a guest OS.  [Paragraph 30], A device manager 220 within virtualization intermediary 218 manages the allocation and de-allocation of VFs for the IOV adapter 214.  [Paragraph 18], The virtualization intermediary may include VMMs, hypervisor (also referred to as a virtualization "kernel") or some combination thereof.)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Palermo wherein a hypervisor is operable to organize a channel coupling communication over a VF of a SR-IOV adapter, hypervisor receives a teardown command to initiate a scale-in of VF wherein VF is terminated, into teaches of Goggin wherein scale-in is resetting of VF that deallocates the first virtual function resources, because this would enhance the 

As per claim 2, rejection of claim 1 is incorporated:
Palermo teaches wherein the hypervisor program is further operable upon execution by the computer to organize a second coupling channel according to a second channel path identifier bound to designated communications over a second virtual function of the SR-IOV adaptor allocated according to second virtual function resources that support the second coupling channel, and ([Paragraph 1], Virtual switch and virtual bridge implementations vary (e.g., software hypervisor implementations, hardware as a virtual embedded switch in a NIC as well as virtual switch acceleration in a NIC to assist the software switch or bridge). VMs are connected to virtual switches using a virtual NIC (vNIC) implemented in either hypervisor software or provided by hardware in physical NICs.  [Paragraph 22], FIG. 1 illustrates a comparison between a conventional VM-to-VM communication path, and the reduced latency facilitated by one embodiment of a platform architecture 100…  [Paragraph 35], FPGA 304 uses information/handle from the descriptor to determine which VM or VNF/VNFC to target. FPGA 304 retrieves a receive descriptor from the target VM/VNF/VNFC to identify memory to accept the packet. FPGA 304 assembles source address+VM, target address+VM, and size information for data movement.   [Paragraph 2], Network Interface controllers that provide hardware virtualization of network interfaces mostly use single root I/O (Input/Output) virtualization ( SR-IOV) technology to provide multiple logical network interfaces to share one physical network 
upon receipt of the teardown command, initiate the reset of the first virtual function that deallocates the first virtual function resources associated the first virtual function while the second virtual function resources associated with the second virtual function are maintained. ([Paragraph 1], Virtual switch and virtual bridge implementations vary (e.g., software hypervisor implementations, hardware as a virtual embedded switch in a NIC as well as virtual switch acceleration in a NIC to assist the software switch or bridge). VMs are connected to virtual switches using a virtual NIC (vNIC) implemented in either hypervisor software or provided by hardware in physical NICs.  [Paragraph 31], The FPGA DMA engine provides a fast-path VM-to-VM communication path enabled by DMA operations between memory assigned to VMs resident on a platform avoiding the overhead of vSwitch software data plane or network stack, as illustrated above in FIG. 1.  [Paragraph 28], Inter-VNFM communication infrastructure, and include a Setup /Teardown block 240…  [Paragraph 29], VNFM 220 manages the deployments and inter-connections between the VNFCs comprising a VNF, and hence, will deliver the platform capabilities implemented by the embodiment from NFVI 202 to VIM 222 and to VNFM 220. VNFM 220 instructs VIM 222 to setup (or 
Goggin teaches reset of the first virtual function that deallocates the first virtual function resources. ([Paragraph 32], A physical function, such as PF 222 in this example that is associated with a virtual function 228 is responsible for allocating, resetting, and de-allocating that virtual function and the PCI resources required by that virtual function. In general, a VF can either be accessed via a virtualization intermediary or bypass the virtualization intermediary to be directly accessed by a guest OS.  [Paragraph 30], A device manager 220 within virtualization intermediary 218 manages the allocation and de-allocation of VFs for the IOV adapter 214.  [Paragraph 18], The virtualization intermediary may include VMMs, hypervisor (also referred to as a virtualization "kernel") or some combination thereof.  [Paragraph 31], A PF is used to control the physical services of the device and to manage individual VFs.)


As per claim 3, rejection of claim 1 is incorporated:
Palermo teaches wherein the hypervisor program is further operable upon execution by the computer to organize a first plurality of virtual ports associated with the first coupling channel corresponding with the first channel path identifier and bound to the first virtual function. ([Paragraph 3], One or more PCIe (Peripheral Component Interconnect Express) Virtual Functions (VFs) are associated with the NIC which are attached to the NIC's PF. Each VF shares one or more physical resources of the NIC (e.g., memory and a network port) with the PF and other VFs supported on the device. Network traffic is kept separate using an I/O memory management unit (IOMMU) to direct different data streams to and from VFs that are ultimately tied to different VMs. SR-IOV therefore enables traffic to bypass switches implemented by software (i.e., vSwitch). This allows network traffic to flow directly from the NIC VF to a particular VM without the extra burden imposed by software switching.  [Paragraph 32], One embodiment assigns the SR-IOV port to the virtual switch/virtual router and packet communication is facilitated between the virtual switch/router to other VNFs. [Paragraph 22], FIG. 1 illustrates a comparison between a conventional VM-to-VM communication path, and the reduced latency facilitated by one embodiment of a platform architecture 100…  [Paragraph 35], FPGA 304 uses information/handle from the descriptor to determine which VM or VNF/VNFC to target. FPGA 304 retrieves a receive descriptor from the target VM/VNF/VNFC to identify memory to accept the packet. FPGA 304 assembles source address+VM, target address+VM, and size information for data movement.   [Paragraph 2], Network Interface controllers that provide hardware virtualization of network interfaces mostly use single root I/O (Input/Output) virtualization ( SR-IOV) technology to provide multiple logical network interfaces to share one physical network interface (NIC) card. A physical function (PF) driver running in the host OS is used to configure the NIC hardware.)


As per claim 4, rejection of claim 3 is incorporated:
Palermo teaches wherein the hypervisor program is further operable upon execution by the computer to initiate the reset of the first virtual function that deallocates the first virtual function resources associated the first plurality of virtual ports upon receipt of the teardown command. ([Paragraph 31], The FPGA DMA engine provides a fast-path VM-to-VM communication path enabled by DMA operations between memory assigned to VMs resident on a platform avoiding the overhead of vSwitch software data plane or network stack, as illustrated above in FIG. 1.  [Paragraph 28], Inter-VNFM communication infrastructure, and include a Setup /Teardown block 240…  [Paragraph 29], VNFM 220 manages the deployments and inter-connections between the VNFCs comprising a VNF, and hence, will deliver the platform capabilities implemented by the embodiment from NFVI 202 to VIM 222 and to VNFM 220. VNFM 220 instructs VIM 222 to setup (or teardown) the instantiation facilities for implementing chain acceleration via Setup /Teardown block 240. VIM 222 will trigger this (via trigger block 242) into the appropriate NFVI platforms 224 which 
Goggin teaches reset of the first virtual function that deallocates the first virtual function resources and individually maintaining VFs (i.e. ports associated with VFs). ([Paragraph 32], A physical function, such as PF 222 in this example that is associated with a virtual function 228 is responsible for allocating, resetting, and de-allocating that virtual function and the PCI resources required by that virtual function. In general, a VF can either be accessed via a virtualization intermediary or bypass the virtualization intermediary to be directly accessed by a guest OS.  [Paragraph 30], A device manager 220 within virtualization intermediary 218 manages the allocation and de-allocation of 

As per claim 5, rejection of claim 3 is incorporated:
Palermo teaches wherein the first plurality of virtual ports corresponds with a plurality of guest operating systems that includes the first guest operating system. ([Paragraph 3], One or more PCIe (Peripheral Component Interconnect Express) Virtual Functions (VFs) are associated with the NIC which are attached to the NIC's PF. Each VF shares one or more physical resources of the NIC (e.g., memory and a network port) with the PF and other VFs supported on the device. Network traffic is kept separate using an I/O memory management unit (IOMMU) to direct different data streams to and from VFs that are ultimately tied to different VMs. SR-IOV therefore enables traffic to bypass switches implemented by software (i.e., vSwitch). This allows network traffic to flow directly from the NIC VF to a particular VM without the extra burden imposed by software switching.  [Paragraph 32], One embodiment assigns the SR-IOV port to the virtual switch/virtual router and packet communication is facilitated between the virtual switch/router to other VNFs. [Paragraph 31], The FPGA DMA 
Goggin teaches individually maintaining VFs (i.e. ports associated with VFs) ([Paragraph 5], copy of the mapping information for virtual disks allocated to the virtual machine is transmitted over the physical storage adapter to the VF. The virtualization intermediary creates a virtual port, which is associated with the mapping information within the virtualization intermediary and which also is bound to the VF. Virtual disk addresses indicated within the second mapping within the mapping information for the allocated virtual disks are communicated to the VM.)

As per claim 6, rejection of claim 3 is incorporated:
Palermo teaches wherein the hypervisor program is further operable upon execution by the computer to organize a second coupling channel according to a second channel path identifier bound to designated communications over a second virtual function of the SR-IOV adaptor allocated according to second virtual function resources that support the second coupling channel, and ([Paragraph 1], Virtual switch and virtual bridge implementations vary (e.g., software hypervisor implementations, hardware as a virtual embedded switch in a NIC as well as virtual switch acceleration in a NIC to assist the software switch or bridge). VMs are connected to virtual switches using a virtual NIC (vNIC) implemented in either hypervisor software or provided by hardware in physical NICs.  [Paragraph 3], Network traffic is kept separate using an I/O memory management unit (IOMMU) to direct different data streams to and from VFs that are ultimately tied to different VMs. 
upon receipt of the teardown command, initiate the reset of the first virtual function that deallocates the first virtual function resources associated the first virtual function bound with the first plurality of virtual ports while the second virtual function resources are maintained. ([Paragraph 1], Virtual switch and virtual bridge implementations vary (e.g., software hypervisor implementations, hardware as a virtual embedded switch in a NIC as well as virtual switch acceleration in a NIC to assist the software switch or bridge). VMs are connected to virtual switches using a virtual NIC 
Goggin teaches reset of the first virtual function that deallocates the first virtual function resources and individually maintaining VFs (i.e. ports associated with VFs). ([Paragraph 32], A physical function, such as PF 222 in this example that is associated with a virtual function 228 is responsible for allocating, resetting, and de-allocating that virtual function and the PCI resources required by that virtual function. In general, a VF 

As per claim 7, rejection of claim 6 is incorporated:
Palermo teaches wherein the hypervisor program is further operable upon execution by the computer to organize a second plurality of virtual ports that includes the second coupling channel each of the second plurality of virtual ports defined with the second channel path identifier and bound to the second virtual function. ([Paragraph 1], Virtual switch and virtual bridge implementations vary (e.g., software hypervisor implementations, hardware as a virtual embedded switch in a NIC as well as virtual switch acceleration in a NIC to assist the software switch or bridge). VMs are connected to virtual switches using a virtual NIC (vNIC) implemented in either hypervisor software or provided by hardware in physical NICs.  [Paragraph 3], Network traffic is kept separate using an I/O memory management unit (IOMMU) to direct different data streams to and from VFs that are ultimately tied to different VMs. [Paragraph 31], The FPGA DMA engine provides a fast-path VM-to-VM communication path enabled by DMA operations between memory assigned to VMs resident on a platform avoiding the overhead of vSwitch software data plane or network stack, as 
Goggin teaches individually maintaining VFs (i.e. ports associated with VFs) ([Paragraph 32], A physical function, such as PF 222 in this example that is associated with a virtual function 228 is responsible for allocating, resetting, and de-allocating that virtual function and the PCI resources required by that virtual function. In general, a VF can either be accessed via a virtualization intermediary or bypass the virtualization intermediary to be directly accessed by a guest OS.  [Paragraph 30], A device manager 220 within virtualization intermediary 218 manages the allocation and de-allocation of VFs for the IOV adapter 214.  [Paragraph 18], The virtualization intermediary may include VMMs, hypervisor (also referred to as a virtualization "kernel") or some combination thereof.  [Paragraph 31], A PF is used to control the physical services of the device and to manage individual VFs.)

As per claim 8, rejection of claim 7 is incorporated:
Palermo teaches wherein the hypervisor program is further operable upon execution by the computer to initiate the reset of the first virtual function to deallocate the first virtual function resources of the first virtual function associated with the first plurality of virtual ports while the second virtual function resources of the second virtual function associated with the second plurality of virtual ports are maintained. ([Paragraph 1], Virtual switch and virtual bridge implementations vary (e.g., software hypervisor implementations, hardware as a virtual embedded switch in a NIC as well as virtual switch acceleration in a NIC to assist the software switch or bridge). VMs are connected to virtual switches using a virtual NIC (vNIC) implemented in either hypervisor software or provided by hardware in physical NICs.  [Paragraph 3], Network traffic is kept separate using an I/O memory management unit (IOMMU) to direct different data streams to and from VFs that are ultimately tied to different VMs. [Paragraph 31], The FPGA DMA engine provides a fast-path VM-to-VM communication path enabled by DMA operations between memory assigned to VMs resident on a platform avoiding the overhead of vSwitch software data plane or network stack, as illustrated above in FIG. 1.  [Paragraph 28], Inter-VNFM communication infrastructure, and include a Setup /Teardown block 240…  [Paragraph 29], VNFM 220 manages the deployments and inter-connections between the VNFCs comprising a VNF, and hence, will deliver the platform capabilities implemented by the embodiment from NFVI 202 to VIM 222 and to VNFM 220. VNFM 220 instructs VIM 222 to setup (or teardown) the instantiation facilities for implementing chain acceleration via 
Goggin teaches reset of the first virtual function that deallocates the first virtual function resources and individually maintaining VFs (i.e. ports associated with VFs). ([Paragraph 32], A physical function, such as PF 222 in this example that is associated with a virtual function 228 is responsible for allocating, resetting, and de-allocating that virtual function and the PCI resources required by that virtual function. In general, a VF can either be accessed via a virtualization intermediary or bypass the virtualization intermediary to be directly accessed by a guest OS.  [Paragraph 30], A device manager 220 within virtualization intermediary 218 manages the allocation and de-allocation of VFs for the IOV adapter 214.  [Paragraph 18], The virtualization intermediary may include VMMs, hypervisor (also referred to as a virtualization "kernel") or some combination thereof.  [Paragraph 31], A PF is used to control the physical services of the device and to manage individual VFs.)

As per claim 10, rejection of claim 1 is incorporated:
Goggin teaches further comprising a control block file having a control block associated with the first coupling channel, and the reset comprises deactivating the control block. ([Paragraph 43], The VF 316 is "bound" to both the 

As per claims 11-18, these are method claims corresponding to the computer program product claims 1-8.  Therefore, rejected based on similar rationale.

As per claim 20, this is a system claim corresponding to the computer program product claim 1.  Therefore, rejected based on similar rationale.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo in view of Goggin and further in view of Eide et al. (Pub 20180157496) (hereafter Eide).

As per claim 9, rejection of claim 8 is incorporated:
wherein the first coupling channel and the second coupling channel define communication paths between the computer and a mainframe.
Eide teaches wherein the first coupling channel and the second coupling channel define communication paths between the computer and a mainframe. ([Paragraph 21], The physical I/O adapter (208) may be a SR-IOV adapter that includes a physical function. Other virtual functions may be assigned to different virtual I/O servers or logical partitions.  [Paragraph 53], the virtual I/O server to add and configure a replacement virtual function for the SR-IOV adapter.  [Paragraph 19], The virtual I/O server (202) is an execution environment that hosts software and applications in support of the logical partition (204). The virtual I/O server (202) hosts an I/O driver (210) that represents and controls a physical communications port on I/O adapter (208), or a specified percent of a shared physical port. The virtual I/O server (202) also includes a server VNIC driver (214). The computing system (200) may be a multi-user mainframe computer system, a single-user system, or a server computer or similar device that has little or no direct user interface, but receives requests from other client computing systems.  [Paragraph 29], The client VNIC driver (216) provides a control path between the client VNIC driver (216) and the server VNIC driver (214) via the CRQ (220).)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Palermo and Goggin wherein a hypervisor is operable to organize a channel coupling communication over a VF of a SR-IOV adapter, hypervisor receives a teardown command to initiate a reset of VF wherein VF is terminated and deallocates resources, into teachings of Eide wherein 

As per claim 19, this is a method claim corresponding to the computer program product claim 9.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONG U KIM/Primary Examiner, Art Unit 2196